United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.N., Appellant
and
DEPARTMENT OF AGRICULTURE, POTATO
RESEARCH LABORATORY,
East Grand Forks, MN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-870
Issued: January 9, 2012

Case Submitted on the Record

ORDER REVERSING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On February 15, 2011 appellant filed a timely appeal from an August 20, 2010 decision
of the Office of Workers’ Compensation Programs (OWCP) denying modification of a loss of
wage-earning capacity decision. The Board assigned Docket No. 11-870.
OWCP accepted that on September 11, 1984 appellant sustained cervical strain and
temporary aggravation of thyroid which resolved by November 15, 1984 and fibrositis/myalgia
and fibromyalgia.1
On August 13, 2002 OWCP issued a loss of wage-earning capacity determination based
upon appellant’s actual earnings as an engineering technician working 32 hours per week
1

This case has previously been before the Board. In a July 11, 2005 decision, the Board set aside a September 2,
2004 nonmerit decision. Docket No. 05-428 (issued July 11, 2005). The Board found that appellant’s August 10,
2004 request for reconsideration of an August 12, 2003 hearing representative’s decision and claim for additional
compensation raised the issue of whether modification of OWCP’s August 13, 2002 wage-earning capacity
determination was warranted. In a second appeal, the Board issued a decision on August 21, 2007, affirming a
November 8, 2005 decision denying appellant’s request for modification of the August 13, 2002 loss of wageearning capacity decision. Docket No. 07-215 (issued August 21, 2007). The Board also affirmed OWCP’s
April 14, 2006 nonmerit decision denying her request for a hearing.

beginning November 20, 2000 and earning a weekly salary of $609.92.2 It found that this
position fairly and reasonably represented her wage-earning capacity with the reduction effective
August 11, 2002.
To determine whether the employee’s work fairly and reasonably represents her wageearning capacity, OWCP should consider whether the tour of duty is at least equivalent to that of
the job held on date of injury. Unless it is, OWCP may not consider the work suitable. Thus,
reemployment may not be considered suitable when the job is part time, unless the claimant was
a part-time worker at the time of injury.3
The Board having duly considered the matter concludes that OWCP failed to meet its
burden of proof in reducing appellant’s wage-loss compensation effective August 11, 2002.
OWCP found appellant was working part time or 32 hours per week in the engineering
technician position. It has administratively determined that part-time reemployment does not
fairly and reasonably represent an employee’s wage-earning capacity in the open labor market
unless the claimant was a part-time worker at the time of injury.4 At the time of her injury
appellant was a full-time employee working 40 hours per week. OWCP failed to follow its
procedures when it determined that appellant’s part-time job working 32 hours per week fairly
and reasonably represented her wage-earning capacity.
The Board finds that August 13, 2002 wage-earning capacity determination was, in fact,
erroneous. Therefore, the Board will reverse OWCP’s August 20, 2010 decision denying
modification.

2

Appellant retired from the employing establishment effective January 3, 2005.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(a)(1) (October 2009). The U.S. Postal Service recognizes several types of tours of duty, depending
on the kind of work performed. Craft employees such as letter carriers and mail clerks are full-time regular
employees and work 40 hours per week. Part-time regular employees have a fixed schedule but work less than 40
hours per week. Id., Determining Pay Rates, Chapter 2.900.3(b)(2) (March 2011).
4

Federal (FECA) Procedure Manual, supra note 3. See O.V., Docket No. 11-98 (issued September 30, 2011)
(overruling Price to the extent of their finding that OWCP procedure allows consideration of part-time
reemployment when the tour of duty is not at least equivalent to that of the job held on the date of injury).

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 20, 2010 is reversed.
Issued: January 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

